Citation Nr: 1131518	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-25 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a chronic low back disability.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active military service from March 1965 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's application to reopen his previously-denied claim of entitlement to service connection for chronic lumbar strain.  

In September 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the Jackson RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board notes that, although the Veteran's claim was previously adjudicated as one involving entitlement to service connection for a chronic lumbar strain, based on clinical findings during the most recent VA examination, the Board has recharacterized the claim to encompass all theories of entitlement.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim is not limited to the diagnosis identified by the claimant).

The reopened claim of entitlement to service connection for a chronic low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  The Veteran will be notified if additional action is required on his part.  


FINDINGS OF FACT

1.  An unappealed February 1997 rating decision denied entitlement to service connection for a chronic low back disability because it was determined that there was no relationship between the Veteran's disability and active military service.

2.  The evidence received since the February 1997 rating decision is neither cumulative nor redundant, and when considered with subsequent evidence of record, raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The February 1997 rating decision that denied service connection for a chronic low back disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1996).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a chronic low back disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he sustained a low back injury in 1965 or 1966 during service, which he says resulted in his current low back disability.

By an unappealed rating decision dated February 1997, the RO denied the Veteran's claim, based on a finding that there was no relationship between the current disability and service.  The evidence shows that, following the issuance of the February 1997 rating decision, the Veteran was notified of the decision, including his right to appeal, by means of a February 1997 notice letter.  However, a timely notice of disagreement was not received within one year of the rating decision.  Therefore, that decision became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1996).  As such, the decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

"New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence on file at the time of the last prior denial included the Veteran's service treatment records, a February 1997 VA examination report, and the Veterans' statements in support of his claim.  The evidence received and associated with the record since the February 1997 rating decision includes the Veteran's post-service VA treatment records through October 2010, a March 2009 VA examination report, and testimony from the Veteran during his September 2010 hearing before the Board.  

A review of the Veteran's service treatment records shows that, at the time of his March 1965 service enlistment examination, he was found to have normal findings for the spine and other musculoskeletal areas.  On the accompanying medical history report, he stated that he did not have a bone, joint or other deformity, or arthritis or rheumatism, and stated in his own words that he was in good health.  Subsequent service treatment records do not show a diagnosis of a low back injury or condition other than "low back syndrome."  However, a review of the Veteran's June 1968 medical history report, in the physician's summary area, clearly states that he "[s]prained [his] back 1965. 'Fell out of truck.'"  In addition, the Veteran wrote on the form "[b]ack is messed up," and answered "yes" to the question of whether he had any back trouble of any kind.   

Review of the February 1997 VA examination report shows that the examiner also provided only a diagnosis with no opinion as to whether the condition (diagnosed as osteoarthritis, lumbar spine) was caused by, or otherwise related to service.  Thereafter, in its February 1997 rating decision, the RO concluded that there was no evidence to establish a relationship between the Veteran's chronic low back disability and any disease or injury during active service.  

In March 2008, the Veteran applied to have his previously-denied service connection claim reopened.  A review of the compensation and pension examination request, however, reveals that, despite the fact that the Veteran's service enlistment examination showed no evidence of a pre-existing back disorder (and there is no indication in the documentation submitted with his request to reopen his claim to show that he ever said that he had sustained a pre-service back injury), the RO mistakenly advised the VA examiner that he had sustained an injury to his back prior to enlistment, and requested an opinion regarding whether his pre-existing condition had increased in severity beyond the course of its normal progression during service.  Thereafter, the VA examiner concluded that it was at least as likely as not that his accident in service caused a temporary aggravation of the underlying pathology from his supposed pre-existing back injury, but concluded that the current disability was most likely a progressive and degenerative condition.

In this respect, the Board notes that every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted" (38 C.F.R. § 3.304(b) (2010)), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1). Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).
 
To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2010).

Because, as discussed above, the Veteran's March 1965 service enlistment examination shows no "noted" evidence of a back disorder, and there is no clear and unmistakable evidence that an injury or disease existed before acceptance and enrollment into service, the Veteran is presumed to have been in sound condition at the time of his enlistment into active duty service.  

In this regard, the Board notes that, in the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court held that: 

Section 3.159(c)(4)(iii) [VA assistance in developing claims], guarantees that, once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted. ... that language does not require new and material evidence as to each previously unproven element of a claim. 

Id.  

Here, not only is there evidence in the Veteran's service separation examination report of his having sustained a back injury in service, but, as noted above, the examiner who performed the March 2009 VA spine examination was erroneously under the assumption that the Veteran indeed had a pre-existing back disorder at entry into service, and provided an incorrect opinion based on those inaccurate facts.  Nevertheless, the March 2009 opinion appeared to imply there may be some connection between the Veteran's current low back disorder and an in-service injury.

Accordingly, and based on the aforementioned discussion, the Board concludes that this evidence satisfies the low threshold requirement for new and material evidence to reopen the previously disallowed claim.  The claim is thus reopened.  However, the Board cannot, at this point, adjudicate the reopened claim, as further development of the claim is necessary.  This is detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for a chronic low back disability is reopened.  To this extent, and to this extent only, the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010).  This includes the duty to provide an adequate examination when an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, a medical examination must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 124.

In this case, although the Veteran was most recently provided a VA examination in March 2009, as noted above, it was based on the incorrect premise that he entered service with a pre-existing back disorder.  However, because there is no evidence of any such pre-service low back condition, and the service separation medical history report appears to support his assertion that he sustained a back injury in service (see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the United States Court of Appeals for the Federal Circuit stated that it explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis)), the Board concludes that another VA examination is warranted in order to obtain an opinion regarding the cause of the Veteran's current low back disorder.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 38 C.F.R. § 4.70 (2010) (if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or order a medical examination to support its ultimate conclusions).  

In addition, the Board notes that, during his September 2010 hearing before the Board, the Veteran said that he had received inpatient treatment at Lyster Army Hospital in Fort Rucker, Alabama, following his claimed in-service back injury.  Review of the claims folder, however, shows that, although the Veteran's claim was originally denied in part based on a finding by the RO that there was no evidence of a back injury in service, it appears that no attempt on the part of VA was ever made to obtain such records.  Moreover, although the Veteran's service treatment records are in the claims folder and contain no documented clinical evidence of an in-service back injury, the Board observes that clinical records from an Army hospital are not necessarily filed under a servicemember's name, and may in fact be filed under the name of the facility.  The possibility that such records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Accordingly, pursuant to the VCAA duty to assist, an effort to obtain these records must be made.

Finally, the claims folder contains the Veteran's VA treatment records through October 2010.  An attempt should be made to obtain the most up-to-date records pertaining to treatment of his chronic low back disability.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees, or submitted to VA by claimant, were "in contemplation of law, before the Secretary and the Board and should be included in the record.").

Accordingly, the case is REMANDED for the following actions:

1.  Submit a request to the Lyster Army Hospital in Fort Rucker, Alabama (and from any other source it deems necessary, to include the National Personnel Records Center), for the Veteran's treatment records for the period March 1965 through December 1966.  The Board observes that clinical records from an Army hospital are not necessarily filed under a servicemember's name and may be filed under the name of the treatment facility.  All reasonable attempts should be made to obtain such records.  Any records obtained should be associated with the Veteran's claims folder.  

If, after reasonable attempts, these records are unable to be secured, issue a formal finding to (a) notify the Veteran of the identity of the specific records that were unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim, including informing the Veteran either that such records do not exist, or that any further attempts to obtain such records would be futile; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

2.  Obtain all available VA treatment records pertaining to the Veteran's low back disability created since October 2010 and associate with the claims folder.  Any negative reply should be included in the claims file.

3.  After completion of the above development, schedule the Veteran for an appropriate VA examination for the purposes of determining the nature, approximate onset date and/or etiology of any current low back disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner must state that the claims folder has been reviewed.  The examiner should elicit from the Veteran his history of any in-service back injuries, as well as chronic low back symptomatology and treatment, and note that in addition to the medical evidence of record, the Veteran's personal history has been considered in his or her opinion.  As to any current low back disorder, the examiner should then be asked to determine whether any such disorder was caused by active duty service (specifically, the Veteran's contention that he fell off of a truck in service).  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "at least as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


